DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          ANTOINE ROBINSON,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D22-1313

                            [December 7, 2022]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 11-15902CF10A.

   Antoine Robinson, Arcadia, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed. See § 775.084(1)(a)3., Fla. Stat. (2011) (requiring for habitual
felony offender sentencing that “[t]he felony for which the defendant is to
be sentenced, and one of the two prior felony convictions, is not a violation
of s. 893.13 relating to the purchase or the possession of a controlled
substance”) (emphasis added).

KLINGENSMITH, C.J., GROSS and CONNER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.